      Case 2:19-cv-00829-JCM-NJK Document 34
                                          33 Filed 05/20/20
                                                   05/19/20 Page 1 of 3




 1   LISA A. RASMUSSEN, ESQ.
     Nevada Bar No. 7491
 2   THE LAW OFFICES OF KRISTINA
     WILDEVELD & ASSOCIATES
 3   550 E. Charleston Blvd, Suite A
 4   Las Vegas, NV 89104
     Tel. (702) 222-0007
 5   Fax. (702) 222-0001
     Email: Lisa@VeldLaw.com
 6
     Attorneys for Plaintiff Victor Robinson
 7
8
 9                                UNITED STATES DISTRICT COURT
10
                                          DISTRICT OF NEVADA
11
12   VICTOR ROBINSON,                                       Case No. 2:19-cv-00829-JCM-NJK
13
                    Plaintiff,                                PLAINTIFF’S UNOPPOSED MOTION
14                                                            FOR ADDITIONAL TWO WEEK
           v.                                                 EXTENSION OF TIME TO RESPOND
15                                                            TO DEFENDANTS’ MOTION FOR
16   LAS VEGAS METROPOLITAN POLICE                            SUMMARY JUDGMENT [ECF 30]
     DEPARTMENT ET AL.,
17                                                            (SECOND REQUEST)
                    Defendants.
18
19
            COMES NOW the Plaintiff, Victor Robinson, by and through his counsel, Lisa Rasmussen of
20
     the Law Offices of Kristina Wildeveld & Associates, and hereby moves this Court for an order
21
     granting Plaintiff an additional two week extension of time to file his Response to the Defendant’s
22
     Motion for Summary Judgment, ECF number 30. This Motion is based upon the following:
23
            1. Counsel for Mr. Robinson is working to see if some or all of the claims can be resolved,
24
25              but she needs additional time to review certain claims with Mr. Robinson.

26          2. Counsel for the defendants is not opposed to this request for an additional two weeks.

27          3. This request is not made for the purpose of delay.
28          4. This is the second request for an extension of time. One prior request was made on May


                                                     1
      Case 2:19-cv-00829-JCM-NJK Document 34
                                          33 Filed 05/20/20
                                                   05/19/20 Page 2 of 3




 1
                5, 2020, also a two-week request.    This additional two weeks will not prejudice either
 2
                party.
 3
            5. This request is timely filed.
 4
            Wherefore, it is respectfully requested that this Court enter an order authorizing Plaintiff to
 5
 6   file his response to the Defendants’ Motion for Summary Judgment on or before June 2, 2020, an

 7   additional two-week extension of time. A proposed order is attached hereto.

8           DATED this 19th day of May 2020,
 9
10                                 The Law Offices of Kristina Wildeveld & Associates,

11                                 By:    /s/ Lisa A. Rasmussen
                                   LISA A. RASMUSSEN, ESQ.
12                                 Nevada Bar No. 7491
13                                 Attorneys for Plaintiff Victor Robinson

14
15                                 CERTIFICATE OF SERVICE

16          I hereby certify that I served a copy of the foregoing: SECOND UNOPPOSED MOTION
17   FOR EXTENSION OF TIME TO FILE RESPONSE TO MOTION FOR SUMMARY JUDGMENT
18   upon all parties registered for and receiving CM/ECF service in this case, including, but not limited

19   to the following person:

20
            Mr. Craig Anderson, Esq.
21          Counsel for Defendants
22                                              /s/ Lisa A. Rasmussen
23                                        __________________________________________
                                                LISA A. RASMUSSEN, ESQ.
24
25
26
27
28


                                                      2
      Case 2:19-cv-00829-JCM-NJK Document 34
                                          33 Filed 05/20/20
                                                   05/19/20 Page 3 of 3




 1
                                 UNITED STATES DISTRICT COURT
 2
                                       DISTRICT OF NEVADA
 3
 4   VICTOR ROBINSON,                                    Case No. 2:19-cv-00829-JCM-NJK
 5
                   Plaintiff,                              ORDER GRANTING MOTION FOR
 6                                                         EXTENSION OF TIME TO RESPOND
 7         v.                                              TO MOTION FOR SUMMARY
                                                           JUDGMENT
8    LAS VEGAS METROPOLITAN POLICE
     DEPARTMENT ET AL.,
 9
10                 Defendants.

11
12          Upon Plaintiff’s unopposed Motion for an additional two-week extension of time to file a
13   response to the Defendants’ Motion for Summary Judgment [ECF 30], and good cause appearing,
14          IT IS HEREBY ORDERED that the Motion is GRANTED and Plaintiff shall file his response
15
     to Defendant’s Motion for Summary Judgment on or before June 2, 2020.
16                 May 20, 2020.
            Dated: ______________
17
18                                             _______________________________________
19                                             The Honorable James C. Mahan
                                               United States District Judge
20
21
22
23
24
25
26
27
28


                                                   3
